HEDRICK, Judge.
The defendant first contends that the trial court expressed an opinion in its charge to the jury. He asserts that “the Court’s repeated reference to the alleged victim’s having been shot in the back two times implied to the jury that the fact that the alleged victim had been assaulted by being shot twice in the back was not in controversy.” The instructions embraced within the exceptions upon which this assignment of error is based cover approximately four pages in the record. The bill of indictment charged that the defendant feloniously assaulted Mr. .Chavis with intent to kill “by shooting him twice in the back . ¡. ” We cannot perceive how the trial court could have adequately instructed the jury in this case without referring seyeral times to the State’s contention that the victim had been shot in the back two times. An examination of the entire charge fails to reveal that the judge in any way expressed an opinion on the evidence in violation of G.S. 1-180. This assignment of error has no merit.
The. defendant further assigns as error the failure of the trial court to repeat its instructions on self-defense whqn the jury asked for additional instructions on the element of intent. The defendant concedes that the court’s instructions on ■ self-defense and intent were correct. He asserts, however, that- since self-defense and intent both relate to the defendant’s state of mind, the court should have repeated its instructions on self-defense when the jury requested further instructions as to intent. We do not agree. When the trial judge has complied with a request by the jury for additional instructions ón a particular .point in the case, it is not incumbent on .him to repeat his instructions as to other features of the case already correctly given. State v. Dawson, 278 N.C. 351, 180 S.E. 2d 140. (1971) ; State v. Murray, 216 N.C. 681, 6 S.E. 2d 513 (1940). This assignment of error is overruled.
The defendant had a fair trial free from prejudicial error.
,No error.
Judges Morris and Baley concur.